Citation Nr: 0323979	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1968 and from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The April 2000 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective September 30, 1999.  In 
April 2002, the 30 percent disability evaluation was 
increased to 50 percent, effective September 30, 1999.

In an October 2002 decision, the Board denied the veteran's 
claim for an initial disability evaluation in excess of 50 
percent for his PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court vacated the October 2002 
Board decision with respect to the issue presently on appeal, 
and remanded the matter back to the Board for development 
consistent with the Joint Motion for Remand and to Stay 
Proceedings (Motion).  Of particular relevance, the Motion 
stated that the Board failed to provide adequate reasons and 
bases as to whether VA satisfied the Veterans Claims 
Assistance Act of 2000.  Specifically, the Motion stated that 
the Board failed to provide sufficient reasons and bases as 
to whether VA had provided adequate notice to the veteran of 
the information and evidence necessary to substantiate his 
claim for an increased disability evaluation.  The veteran's 
appeal was returned to the Board for additional development 
and readjudication.  


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences depression, difficulty sleeping, and 
memory problems.  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient development to make a decision on 
the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim. 

A review of the claims file does not reflect that the 
appellant was properly advised of the changes brought about 
by the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
While the Board acknowledges that the veteran was provided a 
copy of the provisions of the VCAA in April 2002, the record 
is entirely negative for evidence of consideration of the 
provisions of the VCAA by the RO and the veteran's claims 
were certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities and 
VA's responsibilities under the VCAA.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court, in remanding the veteran's 
claim in accordance with the Motion, as discussed previously, 
found that VA has not satisfied its duty to notify the 
veteran as to what is needed to substantiate his claim, nor 
has VA satisfied its duty to notify the appellant of VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased initial disability evaluation 
for his PTSD.  The Board notes that the RO did not, at any 
point, send a letter to the veteran telling him what was 
needed to substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  As a consequence, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result of the change in the law 
brought about by the VCAA and the lack of proper notification 
of that change to the veteran, the veteran's claim must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA and 
to ensure that all duty to notify and duty to assist 
obligations of the VA are met.

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the appellant, the Board is constrained to remand this case 
for compliance with the notice and duty to assist provisions 
contained in this law.  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
disability evaluation for his service-
connected PTSD.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should review the veteran's 
claim of entitlement to a disability 
evaluation in excess of 50 percent for 
PTSD in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




